Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 09/20/2020 has been entered. Claims 6, 7 and 19-25 are pending in the application.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20100083190 A1 hereinafter Roberts) in view of Lee (US 20120147057 A1 hereinafter Lee)


	
claim 6, Roberts teaches an information processing method, implemented via at least one processor, the method comprising: [processor for running instructions ¶17]
detecting a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"]
controlling display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]
wherein a first menu comprising a first plurality of icons for selecting content is displayed toward a center of the screen from a side of the screen when a first manipulation from the side of the screen toward the center of the screen is detected,  [Horizontal touch gesture shows menu 740 Fig. 7C ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"; Icons ¶63]
wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 830) ¶74 "As shown, path 810 may include a first directional touch gesture from touch area 420 to touch gesture interface 820, a second directional touch gesture from touch gesture interface 820 to touch gesture interface 830, and a third directional touch gesture from touch gesture interface 830 to touch gesture interface 840"]

However, Lee teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation [Fig. 5 illustrates drag manipulation selecting and displaying content as a pile ¶53]
wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and [Fig. 5 and 6A illustrates button (530) which causes display of dragged content in a determined area (pop-up) ¶61 "when the controller 160 senses a user's touch applied to the object item group 530 (FIG. 5), it controls the display unit 132 to display a second screen 610. In an embodiment, the second screen 610 is implemented with a pop-up form."]
wherein the first determined area and the second determined area are adjacent to each other. [Fig. 6A illustrates popup with adjacent areas ¶61]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts by incorporating the wherein content selected by a third manipulation on the first menu or the 

As to independent claim 7, Roberts teaches A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute a method, the method comprising: [processor for running instructions ¶17]
detecting a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"]
controlling display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]
wherein a first menu comprising a first plurality of icons for selecting content is displayed toward a center of the screen from a side of the screen when a first manipulation from the side of the screen toward the center of the screen is detected,  [Horizontal touch gesture shows menu 740 Fig. 7C ¶70 "a generally horizontal touch gesture directed away from and to the 
wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 830) ¶74 "As shown, path 810 may include a first directional touch gesture from touch area 420 to touch gesture interface 820, a second directional touch gesture from touch gesture interface 820 to touch gesture interface 830, and a third directional touch gesture from touch gesture interface 830 to touch gesture interface 840"]
Roberts does not specifically teach wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and wherein the first determined area and the second determined area are adjacent to each other.
However, Lee teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation [Fig. 5 illustrates drag manipulation selecting and displaying content as a pile ¶53]
wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and [Fig. 5 and 6A illustrates button (530) which causes display 
wherein the first determined area and the second determined area are adjacent to each other. [Fig. 6A illustrates popup with adjacent areas ¶61]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts by incorporating the wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and wherein the first determined area and the second determined area are adjacent to each other disclosed by Lee because both techniques address the same field of content menu interfaces and by incorporating Lee into Roberts enhances interface with improved, arrangement and identification of content [Lee ¶6-¶8]

As to independent claim 19, Roberts teaches an information processing device comprising: circuitry configured to [computer with processor for running instructions ¶17-¶18]
detect a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be 
control display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]
wherein a first menu comprising a first plurality of icons for selecting content is displayed toward a center of the screen from a side of the screen when a first manipulation from the side of the screen toward the center of the screen is detected,  [Horizontal touch gesture shows menu 740 Fig. 7C ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720";Icons ¶63]
wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 830) ¶74 "As shown, path 810 may include a first directional touch gesture from touch area 420 to touch gesture interface 820, a second directional touch gesture from touch gesture interface 820 to touch gesture interface 830, and a third directional touch gesture from touch gesture interface 830 to touch gesture interface 840"]
Roberts does not specifically teach wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a 
However, Lee teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation [Fig. 5 illustrates drag manipulation selecting and displaying content as a pile ¶53]
wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and [Fig. 5 and 6A illustrates button (530) which causes display of dragged content in a determined area (pop-up) ¶61 "when the controller 160 senses a user's touch applied to the object item group 530 (FIG. 5), it controls the display unit 132 to display a second screen 610. In an embodiment, the second screen 610 is implemented with a pop-up form."]
wherein the first determined area and the second determined area are adjacent to each other. [Fig. 6A illustrates popup with adjacent areas ¶61]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts by incorporating the wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, and wherein the first determined area and the 

As to dependent claim 20, the rejection of claim 19 is incorporated. Roberts and Lee further teach wherein a boundary between the first determined area and the second determined area is provided in an intermediate position of the screen. [Lee Fig. 6A illustrates popup with adjacent areas ¶61]

As to dependent claim 21, the rejection of claim 19 is incorporated. Roberts and Lee further teach wherein when the first content and the second content are displayed on the screen, the third content is displayed behind the first content and the second content. [Lee Fig. 6A illustrates popup above content ¶61]

As to dependent claim 23, the rejection of claim 19 is incorporated. Roberts and Lee further teach wherein any content displayed behind other content is inoperable.  [Lee Fig. 6A illustrates popup above inoperable content ¶61]

As to dependent claim 24, the rejection of claim 19 is incorporated. Roberts and Lee further teach wherein the screen displays commands to erase one or more contents displayed on the screen.  [Roberts deleting function ¶85]

claim 25, the rejection of claim 19 is incorporated. Roberts and Lee further teach wherein the screen displays a command for transitioning to a state before detection of the first manipulation. [Roberts remove layers with touch ¶41]

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Lee as applied in the rejection of claim 19 above, and further in view of Fisher et al. (US 20070074126 A1 hereinafter Fisher)

As to dependent claim 22, Roberts and Lee teach all the limitations as set forth in the rejection of claim 19 that is incorporated. 
Roberts and Lee do not specifically wherein when the second content is displayed behind the first content,  the second content is displayed semi-transparently.  
However, Fisher teaches wherein when the second content is displayed behind the first content,  the second content is displayed semi-transparently.  [Fisher content semitransparent ¶48 ", the part picker 414 can be any shape or configuration. The part picker 414 may also be located anywhere on the display according to a user's preference. In one example, the part picker 414 is transparent or semi-transparent."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts and Lee by incorporating the wherein when the second content is displayed behind the first content,  the second content is displayed semi-transparently disclosed by Fisher because all techniques address the same field of content menu interfaces and by incorporating Fisher into 

Response to Arguments
Applicant's arguments filed 05/17/2021. In the remark, applicant argues that: 	
(1) Roberts and Fisher fail to teach “wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, and a second content is displayed in a second determined area based on a fourth manipulation on a button displayed on the screen to change a display format of the content displayed on the screen” as recited by claim 6. See Fisher Fig. 5.
As to point (1) applicant’s arguments with respect to claims 6 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Roberts in view of’ Lee as set forth above.

Conclusion	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 Kim et al. (US 20130187866 A1) dragging and dropping icons into folders (see Fig. 30) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143